Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on August 14, 2019.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –



Claims 1-7, 9-10, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiler et al (U.S. Pub. No. 9,116,952). 

With respect to claims 1, 10 and 16, Heiler et al teaches 
determining that an erroneous input submitted to the DBMS has caused the DBMS to enter a critical state (co. 1, lines 65-67, refinement generator or the search engine corrects errors in search queries); 
translating the erroneous input into a failure script that identifies key elements of each statement of the erroneous input (fig, 1B, fig. 2, col. 6, lines 1-27, search refinement generator); 
searching through a database log for a previously entered input that is most similar to the erroneous input, where a quantitative degree of similarity between the erroneous input and each input stored in the database log is determined as a function of a characteristic of the failure script (fig.1A, 114, query logs, col. 4, lines 25-39, fig. 2, fig. 3); 
identifying one or more differences between the erroneous input and the most-similar previously entered input (col. 12, lines 4-47, refinement scoring query); 
correcting the erroneous input by revising the erroneous input to mitigate the differences between the erroneous input and the most-similar previously entered input (co. 1, lines 65-67, refinement generator or the search engine corrects errors in search 

With respect to claim 2, Heiler et al teaches receiving feedback about the resubmission of the corrected input that indicates whether the corrected input caused a recurrence of the critical condition; and using the feedback to train the DBMS to more accurately correct future input errors (col. 15, lines 11-29).

With respect to claim 3, Heiler et al teaches obtaining, before resubmitting the corrected input, authorization from a third party to resubmit the corrected input (abstract).

With respect to claim 4, Heiler et al teaches e most-similar previously entered input has, at a previous time, been processed by the DBMS without causing the DBMS to enter the critical state (background, summary).

With respect to claim 5, Heiler et al teaches extracting a set of tokens from the first statement by parsing the first statemen; and inserting into the failure script one or more lines that comprise the extracted set of tokens (fig.1A, query logs, col. 4, lines 25-39, fig. 2, fig. 3).

With respect to claim 6, Heiler et al teaches first input stored in the database log is associated with a first corresponding script, and where the first corresponding script is derived from the first input by performing the translating upon the first input (background, summary).
With respect to claim 7, Heiler et al teaches degree of similarity between the erroneous input and the first input is a function of a quantitative degree of similarity, determined by a computational method, between the failure script and the first corresponding script (background, summary).
 With respect to claims 9, 14 and 20, Heiler et al teaches erroneous input is one or more structured query language (SQL) statements (background, summary).
With respect to claim 15, Heiler et al teaches erroneous input is one or more structured query language (SQL) statements to implement the determining, the translating, the searching, the identifying, the correcting, and the resubmitting (background).

Allowable Subject Matter

Claims 8, 11-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163